Citation Nr: 0837794	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals, 
left hand laceration.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above-referenced claim.  

A Board hearing was scheduled in this matter on October 20, 
2008, but the veteran failed to appear.


FINDINGS OF FACT

1.  In June 1999, the RO denied entitlement to service 
connection for residuals, left hand laceration.  The veteran 
did not perfect an appeal of that decision.

2.  In a November 2004 rating decision, the RO determined 
that new and material evidence had not been received with 
which to reopen the veteran's previously denied claim of 
entitlement to service connection for residuals, left hand 
laceration.

3.  Evidence received since the June 1999 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for residuals, left hand 
laceration, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision which denied the veteran's 
claim of entitlement to service connection for residuals, 
left hand laceration is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.104(a); 20.1103 (2007).

2.  Subsequent to the June 1999 RO decision that denied the 
veteran's claim of entitlement to service connection for 
residuals, left hand laceration, new and material evidence 
has not been received to reopen the claim; therefore, the 
claim remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA satisfied the duty to notify with respect to the 
application to reopen the previously denied claim by means of 
a letter to the veteran dated in August 2004.  The veteran 
was told of what was required to substantiate his claim for 
reopening a previously denied claim, and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he indentified as being helpful to 
his claim.  The letters provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, 
the Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2008.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant private, VA 
medical treatment, and available service medical records have 
been obtained.  Despite its efforts, VA was unable to obtain 
service medical records that documented any possible medical 
treatment the veteran received while stationed in Germany 
that would prove relevant to this claim.    

The Board notes that in a case in which a claimant's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  The record reflects 
that in response to a request to search the veteran's service 
medical records, the National Personal Records Center (NPRC) 
notified VA in February 2008 that after several thorough 
searches, it determined that active duty in-patient clinical 
records for any left hand conditions from December 1959 to 
February 1960 and from December 1960 to February 1961 during 
the possible veteran's service in Landstuhl, Germany were not 
located.  Notice to this effect was sent to veteran by way of 
letter dated in February 2008. 

A VA examination need not be provided for the veteran's 
claims to reopen.  In the absence of new and material 
evidence submitted by the claimant, the duty to assist by 
affording the veteran a VA examination is not triggered.  See 
38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) (holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

In this case, the veteran asserts that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for residuals, left hand laceration, and 
that the evidence is otherwise sufficient to award service 
connection thereof.  

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304 (2007).  In order to prevail on the 
issue of service connection for any particular disability, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999). 

However, a disallowed service connection claim shall only be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to the final claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Turning to the specifics of this case, in his November 1998 
initial claim for service connection, the veteran alleged 
that he suffered an in-service injury to his left hand in 
either December 1959 or December 1960 while stationed in 
Landstuhl, Germany.  He claimed that he was hospitalized for 
fifty-eight days due to his injury, and was required to 
undergo surgery.  In written statements submitted in January 
1999 and May 1999, the veteran gave further details regarding 
his injury and subsequent treatment, along with information 
identifying the unit to which he was assigned, and the 
location of the hospital where he was treated.

The RO denied the veteran's claim for entitlement to service 
connection in a June 1999 rating decision, as it determined 
that there were no records of treatment in service for 
residuals of a left hand laceration.  At the time of the June 
1999 rating decision, the evidence of record included the 
veteran's available service medical records and the veteran's 
statements in support of his claim.  The RO determined that 
no chronic disability subject to service connection was shown 
in the veteran's service medical records.  The RO noted that 
the veteran's May 1962 separation report of physical 
examination showed no history of, complaints of, or findings 
of residuals due to a laceration of the left hand.  

In support of his application to reopen the previously denied 
claim, the veteran submitted an October 2004 statement in 
support of claim in which he described how he obtained his 
left hand injury, as well as reiterated his previous 
contentions.  In addition, the veteran alleged that the RO 
had obtained the wrong files in denying his previous claim.  
He noted that the RO obtained his service medical records for 
a right hand injury but that his claim was actually for a 
left hand injury.  

In a November 2004 rating decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the previously denied claim.  The RO noted that 
although the veteran's service medical history showed that he 
was hospitalized and treated for a right hand injury, there 
was no treatment records related to a left hand injury during 
service.  The application to reopen the claim was denied 
because the veteran had not submitted new and material 
evidence that showed that his left hand laceration occurred 
in service.

Subsequently, VA obtained additional statements from the 
veteran and medical evidence in support of the request to 
reopen the previously denied claim.  The veteran submitted 
written statements dated in December 2004 and March 2005 
wherein he reiterated his previous contentions and requested 
that the RO obtain the service medical records reflecting his 
treatment for his left hand laceration during his service in 
Germany.  He also submitted as additional medical evidence an 
October 2004 private medical examination report, which showed 
findings consistent with mild right carpal tunnel syndrome.  
The RO obtained the veteran's VA outpatient treatment records 
from June 2001 to February 2005, with the February 2005 
record noting the October 2004 private medical diagnosis of 
carpal tunnel syndrome.  

The RO determined in a March 2005 Statement of the Case that 
the evidence submitted subsequent to the previous denial of 
the claim was not new and material.  The evidence did not 
show that a left hand injury occurred in service or that the 
veteran's current left hand condition was related to his 
military service.  Again, the RO noted that his separation 
examination was negative for any disability of the left hand 
or any indication of a left hand scar.  The RO also noted 
that at separation, the veteran denied had no complaints and 
stated that he was in good physical condition.

In an effort to further develop the veteran's claim, the RO 
requested records of the veteran's active duty in-patient 
hospitalization from December 1959 to February 1960 and from 
December 1960 to February 1961.  The response to the requests 
indicated that although a records search was conducted, no 
records were located.  In a Formal Finding of Federal Records 
Unavailability dated in March 2008, VA determined that the 
veteran's service medical records were unavailable for 
review; all efforts to obtain the needed information had been 
exhausted and further attempts to locate the information 
would be futile.         

In June 2006, the veteran underwent a VA physical 
examination, during which he described the history of his 
left hand condition.  The examiner noted a well healed left 
scar on his left hand and diagnosed the veteran with 
tendinitis with extensor contracture of the left thumb.  The 
RO recognized the June 2006 diagnosis in a March 2008 
Supplemental Statement of the Case, but again denied the 
veteran's application to reopen the claim because the newly 
submitted diagnosis was not material in that it did not 
relate his current left hand condition to his military 
service.

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
residuals of a left hand laceration.  To the extent that 
veteran is reiterating his description of how and when his 
injury occurred, and the treatment thereof, such assertions 
are not new or are cumulative of evidence previously of 
record.

While the October 2004 private medical examination report, 
the VA outpatient treatment medical records, and the June 
2006 VA examination report constitute new evidence, they are 
not material as they do not establish that the veteran's left 
hand condition is related to his period of active service.  
Specifically, the October 2004 report and the VA outpatient 
treatment records do not show a diagnosis of residuals, left 
hand laceration, but instead indicate a diagnosis of an 
unrelated right carpal tunnel syndrome disorder.  Moreover, 
the June 2006 report merely confirms that the veteran had a 
current left hand condition.  The report, however, does not 
give any new information that would substantiate his claim 
for service connection or otherwise demonstrate that the 
veteran's current residuals, left hand laceration condition 
is attributed to his military service.  The Board finds that 
there continues to be no evidence of the claimed left hand 
injury during service or a medical opinion relating the 
veteran's current left hand condition to his period of active 
service.  

The Board is cognizant of its responsibilities in cases in 
which records in the custody of the government are allegedly 
missing.  See O'Hare, 1 Vet. App. at 367.  The Board's 
analysis was undertaken with this heightened duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 
 
In this case, the Board has no reason to doubt, and indeed 
accepts as true the veteran's statements that he sustained a 
left hand injury during service and has a scar on his left 
hand as a result of said injury.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, as stated above, there 
continues to be no new evidence documenting that the veteran 
sustained a laceration to his left hand during his period of 
active service.  Thus, even if the veteran's assertions of 
injury and treatment are true, the assertions do not 
substantiate his claim for service connection for his current 
left hand condition in accordance with VA regulations.  

Accordingly, the Board finds that the evidence received 
subsequent to the June 1999 RO decision is not new and 
material because such evidence does not relate to an 
unestablished fact and does not otherwise raise a reasonable 
possibility of substantiating the veteran's claim.  As such, 
the appeal is denied because new and material evidence has 
not been received to reopen the veteran's claim of 
entitlement to service connection for residuals, left hand 
laceration.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for residuals, left hand 
laceration is not reopened and the appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


